DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the studs being of dimensions and shape adapted: 
to allow the studs to deform under the effect of a thermomechanical stress occurring in an operating temperature range of the measurement unit so as to avoid any slip of said surfaces relative to one another under the effect of that stress; and 
to keep the sensor in position while ensuring that any transmission of vibration is limited and compatible with the operation of the sensor.”
MPEP 2163(I)(A) states “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.” In this case, even though claim 1 is an original claim, there is no sufficient description of how the shapes and dimensions of the studs accomplish the claimed functions emphasized above. There is no sufficiently detailed explanation of how the shapes and dimensions of the studs, for an operating temperature range of the measurement unit, allow the studs to deform under the effect of a thermomechanical stress so as to avoid any slip of the surfaces relative to each other under the effect of the thermomechanical stress, and there is no sufficiently detailed description of how the shaped and dimensions ensure that any transmission of vibration is limited and compatible with the operation of the sensor. Therefore, Applicant did not have possession of the invention in claim 1.

Claims 2-9 depend from claim 1. Therefore, Applicant did not have possession of claims 2-9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the studs being of dimensions and shape adapted: 
to allow the studs to deform under the effect of a thermomechanical stress occurring in an operating temperature range of the measurement unit so as to avoid any slip of said surfaces relative to one another under the effect of that stress.”
It is unclear how studs, by themselves, avoid any slip of the surfaces as claimed. As shown in fig. 4, screws 40 are used to secure the surfaces relative to one another. Therefore, it is confusing to recite that the studs by themselves avoid the claimed slipping when the disclosed invention requires screws 40 to fix the surfaces to each other.

Claims 2-9 are indefinite for depending from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Imura et al. (JP 07260495 A, hereinafter Imura).
[AltContent: textbox (S1)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    285
    468
    media_image1.png
    Greyscale

As to claim 1, Imura teaches a measurement unit comprising at least two elements, namely a block 1 (camera body - ¶16) and a sensor S1 (fig. 6 above), a first 1 of the elements being provided with studs (formed by bosses 7a-7d and anti-vibration portions 12e, 12f), each having a surface (upper surface of anti-vibration portions 12e, 12f) against which a bearing surface (lower surface of board 3b) of a second S1 of the elements is applied under a force substantially normal to said surfaces, which force is exerted by at least one clamping element 6a-6d, the studs being of dimensions and shape adapted: 
to allow the studs to deform under the effect of a thermomechanical stress occurring in an operating temperature range of the measurement unit (the studs inherently have a thermal expansion coefficient and therefore expand under the effect of a thermomechanical stress occurring in an inherent operating temperature range of the measurement unit) so as to avoid any slip of said surfaces relative to one another under the effect of that stress (during a sufficiently small deformation due to a small temperature change, the clamping force of the screws 6a-6d and resiliency of the vibration absorbing members 12e, 12f avoids the claimed slipping of the surfaces); and 
to keep the sensor in position (with the help of screws 6a-6d) while ensuring that any transmission of vibration is limited (¶12) and compatible with the operation of the sensor (¶12 teaches that the studs reduce the influence of vibration on the sensor, meaning the transmission of vibration is limited and compatible with the operation of the sensor since the sensor still successfully functions).

As to claim 2, Imura teaches wherein the sensor is an inertial sensor (¶17 teaches that the sensor detects angular velocity).

As to claim 3, Imura teaches a plurality of inertial sensors 4a-4b mounted on the block.

As to claim 7, Imura teaches wherein the studs are parts of the block (the studs can be considered parts of the block as broadly recited).

As to claim 9, Imura teaches wherein the studs have a cross-section that is circular in shape.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sugihara et al. (US 20100089155 A1, hereinafter Sugihara).
As to claim 1, Sugihara teaches a measurement unit comprising at least two elements, namely a block 12 and a sensor 23-24, a first 12 of the elements being provided with studs 18, 20, each having a surface (side surface of bushing 20) against which a bearing surface (side surface of notch 23a) of a second 23-24 of the elements is applied under a force substantially normal to said surfaces, which force is exerted by at least one clamping element 22 (¶27 teaches that the clamping element 22 deforms the bushing 20 as it is tightened, and the outward deformation provides the force), the studs being of dimensions and shape adapted: 
to allow the studs to deform under the effect of a thermomechanical stress occurring in an operating temperature range of the measurement unit (the studs inherently have a thermal expansion coefficient and, during a change in temperature in the inherent operating temperature range of the measurement unit, undergo deformation from thermomechanical stress in the operating temperature range of the measurement unit) so as to avoid any slip of said surfaces relative to one another (due to the clamping force of the clamping element 22 and the resiliency of the bushings 20) under the effect of that stress; and 
to keep the sensor in position (with help from the clamping elements 22 and bushings 20) while ensuring that any transmission of vibration is limited (due to the bushings absorbing vibrations – see the abstract) and compatible with the operation of the sensor (the measurement unit is operational, meaning that limited vibrations transmitted through the bushings are compatible with operation of the sensor).

As to claim 3, Sugihara teaches a plurality of inertial sensors 16, 24 mounted on the block.

As to claim 4, Sugihara teaches wherein the inertial sensors comprise at least one linear sensor 16 and at least one angular sensor 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imura in view of Takasaki (JP 2005265448 A).
As to claim 4, Imura teaches wherein the inertial sensors comprise at least one angular sensor 4a.
Imura does not teach wherein the inertial sensors comprise at least one linear sensor.
Takasaki teaches a film camera (fig. 1; in the translation, see pg. 6 lines 7-10) comprising a lens having a linear sensor (being at least one accelerometer as taught in pg. 6 lines 7-10 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imura to have a lens comprising at least one linear sensor as taught by Takasaki so as to beneficially provide improved lens focus (abstract of Takasaki).
Imura as modified teaches wherein the inertial sensors comprise at least one linear sensor (accelerometer of Takasaki).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imura in view of Takasaki as applied to claim 4 above and further in view of Nozoe et al. (US 6912901 B1, hereinafter Nozoe).
As to claim 5, Imura teaches the limitations of the claim except wherein the angular sensor comprises a vibrating resonator.
Nozoe teaches the concept of an angular sensor comprising a vibrating resonator (vibrating tuning fork 40 – fig. 20a and col. 10 lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imura as modified such that each angular sensor comprises a vibrating resonator as taught by Nozoe since such modifications would be simple substitutions of one kind of angular sensor for another for the predictable result that angular velocities are still successfully detected.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imura.
As to claim 8, Imura teaches the limitations of the claim except wherein the studs have a cross-section that is oblong and curved in shape.
However, such a modification would have been an obvious change in shape. As discussed in the rejection of claim 1 above, Imura’s studs are dimensioned and shaped to provide the functions and benefits recited in claim 1 (e.g. preventing slipping and limiting vibrations). Additionally, pg. 7 lines 8-13 of the instant specification discloses that the studs may be of a variety of shapes and cross sections. Since the cross sections of the instant studs are not particularly limited and do not provide a claimed benefit not already provided by the prior art, the claimed difference in shape between the prior art and claimed invention would have been a matter of choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imura such that the studs have a cross-section that is oblong and curved in shape since such a modification would be a been an obvious change in shape for the predictable result that the studs still successfully provide vibration isolation.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Murata et al. (US 20010025529 A1, hereinafter Murata).
As to claim 6, Sugihara teaches wherein the angular sensor is made of a material (piezoelectric material - ¶31) and the block is a part made of a single material (aluminum - ¶20).
 Sugihara does not teach wherein the linear sensor and the angular sensor are made up of different materials.
Murata teaches the concept of a linear sensor (accelerometer – fig. 1) made of silicon (¶23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sugihara such that each linear sensor is a linear sensor made of silicon as taught by Murata since such modifications would be simple substitutions of one linear sensor for another for the predictable result that acceleration is still successfully detected.
Sugihara as modified teaches wherein the linear sensor and the angular sensor are made up of different materials (silicon and piezoelectric material, respectively).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180195865 A1 teaches a block 2.5 with studs 21-23 for supporting a sensor assembly 3 
US 20100011952 A1 teaches a sensor assembly 204 mounted on isolator feed (at least feet 220, 222)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853          

/JILL E CULLER/           Primary Examiner, Art Unit 2853